      Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COTIVITI, INC.,
                               Plaintiﬀ,

                 – against –                                   OPINION & ORDER
                                                                  20 Civ. 2730 (ER)
CORY DEAGLE, REBECCA
HUSBAND, BRIAN RUBIO, TOM
MAGNOTTA, and SCOTT RATHKE,
                               Defendants.


RAMOS, D.J.:

        Cotiviti, Inc. (“Cotiviti”) brings this action against its former employees Cory

Deagle, Rebecca Husband, Brian Rubio, Tom Magnotta, and Scott Rathke (collectively,

“Defendants”), all of whom now work for one of its competitors, for breach of their

employment agreements and related claims. Pending before this Court is Defendants’

motion to dismiss and to award costs under Federal Rules of Civil Procedure 12(b)(6) and

41(d), respectively. For the reasons discussed below, Defendants’ motion to dismiss is

GRANTED in part and DENIED in part, and Defendants’ motion for costs is

GRANTED.


I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY 1
        Cotiviti, a Delaware corporation with its principal place of business in Georgia,

provides payment accuracy and spend-management solutions to public and commercial

health plans in the United States, Canada, and India. Doc. 21, ¶¶ 2, 6. Cotiviti

previously employed Cory Deagle of Utah, Rebecca Husband of Kentucky, Brian Rubio




1
 �is factual summary is derived from the Amended Complaint and the parties’ submissions in connection
with the instant motion.
       Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 2 of 26




and Tom Magnotta of Pennsylvania (collectively, the “RSU Defendants”), 2 and Scott

Rathke of Florida. Id., ¶¶ 2, 10–14. Each of the Defendants held senior leadership

positions with Cotiviti, directly communicated with clients, developed and were privy to

sensitive business strategies, and had access to Cotiviti’s trade secrets. Id., ¶¶ 2, 38.

Cotiviti’s trade secrets are not known to its competitors but would be of signiﬁcant value

to them if acquired. Id., ¶ 35.

        Defendants each entered into agreements with Cotiviti containing similar

non-compete, non-solicitation, and non-disclosure clauses. On June 24, 2016, Rathke
executed a Non-Disclosure, Non-Solicitation, and Non-Compete Agreement (the “Rathke

Agreement”). Id., ¶ 39. In 2017 and 2018, the RSU Defendants each executed the

Restricted Stock Unit Award Agreement (“RSU Agreement”) as part of Cotiviti’s 2016

Equity Incentive Plan (“Incentive Plan”). Id., ¶ 44. In consideration of the RSU

Defendants’ participation in the Incentive Plan and receipt of restricted stock units (“RSU

Award”), Defendants agreed to Exhibit A of the RSU Agreement, which contains

restrictive covenants (“RSU Restrictive Covenants”). Id., ¶ 47. �e value of the RSU

Awards at the time the stocks were given was over $5,000 for Rubio, $33,000 for

Husband, $59,000 for Deagle, and $80,000 for Magnotta. Doc. 21, ¶¶ 55, 57, 59, 61.

        �e Rathke Agreement and the RSU Restrictive Covenants have substantially

similar provisions barring (1) disclosure or misappropriation of trade secrets under state

trade secrets laws, (2) solicitation of clients and employees, and (3) the provision of

“substantially similar professional services” to Cotiviti competitors. �e trade secrets

provision of the Rathke Agreement states:
             Trade Secrets. You acknowledge the protections provided to Cotiv-
             iti’s Trade Secrets under applicable law, including the protections
             aﬀorded by the Connecticut Uniform Trade Secrets Act, Conn. Gen.
             Stat. § 35-50 et seq. (the “Act”). You agree not to disclose or


2
 �e abbreviation “RSU” refers to restricted stock units, which were given to this group of defendants in
exchange for their agreement to conditions related to their employment, as discussed infra.



                                                    2
       Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 3 of 26




            misappropriate any Cotiviti Trade Secrets for so long as such mate-
            rials or information constitutes trade secrets under the Act. For pur-
            poses hereof the term “Trade Secret” is deﬁned in the Act.
Doc. 21 ex. A, § 2. �e Rathke Agreement’s non-solicitation clauses state:
            Non-Solicitation of Customers. During the term of your employ-
            ment with Cotiviti and for a period of two (2) years following the
            termination of such employment for whatever reason, you shall not
            (except on behalf of Cotiviti) solicit, either directly or indirectly, any
            Person: (i) who is a client or who was a client or an actively sought
            prospective client of Cotiviti, (ii) who is located within the Territory
            (as deﬁned in the attached Exhibit A); (iii) with whom you had
            Meaningful Business Contact at any time during the two (2) year
            period ending on the date on which your employment by Cotiviti
            ends (or shorter period, if applicable), (iv) for the purpose of selling
            or otherwise providing to such client or prospective client, any ser-
            vices or products that are substantially similar to or competitive with
            any of the services or products provided by Cotiviti as of the date of
            your solicitation or the termination of your employment, whichever
            is earlier (“Competitive Services”). . . .
            Non-Solicitation of Employees. You agree that during the term of
            your employment by Cotiviti and for a period of two (2) years there-
            after, you will not directly or indirectly (i) solicit any person who is
            at the time of the solicitation, or was, at any time during the two (2)
            year period ending on the date on which your employment by Co-
            tiviti ends (or shorter period, if applicable), (ii) an employee, agent,
            or independent contractor of Cotiviti, (iii) with whom you had busi-
            ness contact in the course of your employment by Cotiviti, (iv) for
            the purpose of oﬀering employment to such person within the Terri-
            tory with an individual or entity which is engaged in providing or
            selling Competitive Services, (v) for the purpose of providing any
            services which are substantially similar to the services performed by
            such person for Cotiviti.
Id., § 3, 4. Finally, the non-compete clause provides:
            Non-Compete. You agree that during the term of your employment
            by Cotiviti and for a period of two (2) years thereafter, regardless of
            the reason for such separation, you will not directly or indirectly
            provide substantially similar professional services within the Terri-
            tory to that part of any Person engaged in selling or providing Com-
            petitive Services.
Id., § 5.




                                                3
Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 4 of 26




 �e RSU Restrictive Covenants contain similar clauses:
    [1.]f. Participant acknowledges the protections provided to the
    Company’s Trade Secrets under applicable law. Participant agrees
    not to disclose or misappropriate any Company Trade Secrets for so
    long as such materials or information constitute trade secrets. For
    purposes hereof the term “Trade Secret” is deﬁned in the applicable
    State Trade Secrets Act. . . .
    2. Non-Solicitation of Customers. During the term of Participant’s
    Service with the Company and for a period of two (2) years follow-
    ing the termination or expiration of Participant’s Service with the
    Company or its Subsidiaries for any reason, Participant shall not
    (except on behalf of the Company) solicit, either directly or indi-
    rectly, any Person: (i) who is a client or who was a client or an ac-
    tively sought prospective client of the Company, (ii) who is located
    within the Territory (as deﬁned in Attachment 1); (iii) with whom
    the Participant had Meaningful Business Contact at any time during
    the two (2) year period ending on the date on which the Participant’s
    Service with the Company or its Subsidiaries ends (or shorter pe-
    riod, if applicable), (iv) for the purpose of selling or otherwise
    providing to such client or prospective client, any services or prod-
    ucts that are substantially similar to or competitive with any of the
    services or products provided by the Company as of the date of Par-
    ticipant’s solicitation or the termination or expiration of Participant’s
    Service with the Company or its Subsidiaries, whichever is earlier
    (“Competitive Services”). . . .
    3. Non-Solicitation of Employees. Participant agree [sic] that dur-
    ing the term of Participant’s Service with the Company and its Sub-
    sidiaries and for a period of two (2) years thereafter, Participant will
    not directly or indirectly (i) solicit any person who is at the time of
    the solicitation, or was, at any time during the two (2) year period
    ending on the date on which Participant’s Service with the Company
    and its Subsidiaries ends (or shorter period, if applicable), (ii) an
    employee, agent, or independent contractor of the Company, (iii)
    with whom Participant had business contact in the course of Partic-
    ipant’s Service with the Company and its Subsidiaries, (iv) for the
    purpose of oﬀering employment to such person within the Territory
    with an individual or entity which is engaged in providing or selling
    Competitive Services, (v) for the purpose of providing any services
    which are substantially similar to the services performed by such
    person for the Company.
    4. Non-Compete. Participant agrees that during the term of Partic-
    ipant’s Service with the Company or its Subsidiaries and for a period
    of two (2) years thereafter, regardless of the reason for such separa-
    tion, Participant will not directly or indirectly provide substantially


                                       4
      Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 5 of 26




            similar professional services within the Territory to that part of any
            Person engaged in selling or providing Competitive Services.
Doc. 21 ex. B, §§ 1.f., 2, 3, 4.

        �e Rathke Agreement and RSU Restrictive Covenants also contain choice of law

provisions selecting Connecticut law to construe and enforce the contracts, and forum

selection clauses submitting to the exclusive jurisdiction of the federal and state courts in

New York. Doc. 21 ex. A, § 7; Doc. 21 ex. B, § 6.

        In June 2018, Cotiviti Holdings merged with a company called Verscend to form

Cotiviti, Inc. (the “Verscend Merger”). Doc. 26, 8. �e terms of the Verscend Merger are

outlined in the “Agreement and Plan of Merger” ﬁled with the SEC (“Merger

Agreement”) and include provisions relating to the Incentive Plan and the RSU Awards.

Id., 8–9. Speciﬁcally, Section 3.05(b) of the Merger Agreement provides:
            Eﬀective as of immediately prior to the Eﬀective Time, each Com-
            pany RSU Award that remains outstanding and each Company Re-
            stricted Stock Award that remains outstanding and unvested shall (i)
            vest in full, and (ii) by virtue of the Merger and without any action
            on the part of the holders thereof, be cancelled and terminated as of
            immediately prior to the Eﬀective Time and converted into the right
            to receive [a cash payout].
And Section 3.05(d) states Cotiviti’s responsibility to:
            [T]ake all necessary action to ensure that the Surviving Corporation
            will not be bound at the Eﬀective Time by any options, stock appre-
            ciation rights, units or other right, awards or arrangements under any
            stock incentive plan of the Company that would entitle any Person
            after the Eﬀective Time to beneﬁcially own any Company Common
            Stock (or any derivative securities thereof) or to receive any pay-
            ments in respect thereof, except as expressly provided in this Agree-
            ment. Prior to the Eﬀective Time, the Company shall take all actions
            that are necessary to provide that, subject to the consummation of
            the Merger, the Company’s 2012 Equity Incentive Plan and the
            Company’s 2016 Equity Incentive Plan shall terminate eﬀective im-
            mediately prior to the Eﬀective Time.




                                              5
         Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 6 of 26




           At various points from April 2018 until June 2019, each of the Defendants left

Cotiviti. Doc. 21, ¶¶ 65, 69, 71, 73, 75. Ultimately, 3 all of the Defendants accepted

employment with or otherwise provided services to HMS Holdings Corp. (“HMS”), a

direct competitor to Cotiviti. Id., ¶ 5. Cotiviti alleges that at HMS, Defendants now

work in capacities similar to the roles they held at Cotiviti. Id., ¶¶ 67, 70, 72, 74, 76.

Because the Defendants were executives at Cotiviti who developed trade secret

information for the company, Cotiviti also alleges that it would be inevitable for the

Defendants to make use of those trade secrets at HMS. Id., ¶ 80.
           On October 14, 2019, Cotiviti ﬁled an action in New York state court against

Deagle, Husband, Rubio, and another former Cotiviti executive, Timothy Garrett of

Georgia (the “State Action”). Doc. 26 ex. A, ¶ 16. Cotiviti asserted three causes of

action: breach of contract, misappropriation of trade secrets, and unfair competition.

�ese claims were all based on allegations that these defendants had violated their RSU

Restrictive Covenants by soliciting clients and employees, misappropriating trade secrets,

and breaching their non-compete clauses. Cotiviti sought preliminary and permanent

injunctive relief as well as monetary damages. Id., 18–19. �e defendants did not

respond to the State Action, Doc. 27, 33, but did ﬁle motions to extend the time to

respond and a request to transfer the case to the Commercial Division of the New York

Supreme Court, id. After the court granted this transfer, Cotiviti voluntarily dismissed

the State Action. Id.

           After dismissal of the State Action, Cotiviti commenced this diversity case on

April 1, 2020, against the same defendants as those in the State Action, with the addition

of Magnotta. Doc. 1. �e initial complaint alleged the same causes of action as the State

Action but added additional claims of tortious interference with business relationships

and breach of the duty of loyalty. �ese two new claims, however, were asserted with


3
    Cotiviti does not state when Defendants began working for HMS.



                                                    6
       Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 7 of 26




respect to the defendants’ employment with a previously unidentiﬁed employer called

“MMA” rather than Cotiviti. Id., ¶¶ 95, 104. As with the State Action, the initial

complaint sought preliminary and permanent injunctive relief as well as monetary

damages. Doc. 1, 19.

        On May 1, 2020, Cotiviti ﬁled an Amended Complaint, Doc. 21, now alleging

misappropriation under the Connecticut Uniform Trade Secrets Act, Conn. Gen. Stat.

§ 35-50 et. seq., and the federal Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836 et

seq., and adding claims for breach of the covenant of good faith and fair dealing and
unjust enrichment. Cotiviti also added Rathke as a defendant. Presumably to preserve

this Court’s diversity jurisdiction, Cotiviti removed Garrett as a defendant. 4

        On June 15, 2020, Defendants ﬁled the instant motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6) and for costs pursuant to Rule 41(d). Doc. 25.
II.     LEGAL STANDARDS
        A. Motion to Dismiss under Rule 12(b)(6)
        When reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court is

required to “accept as true the facts alleged in the complaint, drawing all reasonable

inferences in favor of the plaintiﬀ” to determine whether plaintiﬀ has properly stated a

claim upon which relief can be granted. Koch v. Christie’s Int’l PLC, 699 F.3d 141, 145
(2d Cir. 2012). But this requirement does not apply to legal conclusions, recitals of the

elements of a cause of action, bare assertions, or conclusory allegations. Ashcroft v.

Iqbal, 556 U.S. 662, 678, 681, 686 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544, 554–55 (2007)). Instead, to satisfy the pleading standard under Rule 8, a complaint

must contain suﬃcient factual matter to state a claim to relief that is plausible — not

merely possible — on its face. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 570).



4
 Defendants warned Cotiviti of the lack of complete diversity — because both Cotiviti and Garrett are
domiciled in Georgia — in their letter requesting a pre-motion conference on their proposed motion to
dismiss the initial complaint. Doc. 15, 1.



                                                    7
      Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 8 of 26




       Only certain documents may be considered by a court reviewing a motion to

dismiss: the scope of consideration is “limited to the factual allegations in

plaintiﬀs’ [ ] complaint . . . to documents attached to the complaint as an exhibit or

incorporated in it by reference, to matters of which judicial notice may be taken, or to

documents either in plaintiﬀs’ possession or of which plaintiﬀs had knowledge and relied

on in bringing suit.” Brass v. Am. Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993)

(citation omitted). A complaint is also deemed to include any documents that “although

not incorporated by reference, are integral to the complaint.” L-7 Designs, Inc. v. Old
Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011) (citation omitted).
       B. Motion for Costs under Rule 41(d)
       Federal Rule of Civil Procedure 41(d) provides:
           Costs of a Previously Dismissed Action. If a plaintiﬀ who previ-
           ously dismissed an action in any court ﬁles an action based on or
           including the same claim against the same defendant, the court:
           (1) may order the plaintiﬀ to pay all or part of the costs of that pre-
           vious action . . . .
A court may grant the relief prescribed in Rule 41(d) when a plaintiﬀ, after voluntarily

dismissing a state court action, subsequently ﬁles a federal action asserting claims that

“depend on the same core showing” as the claims in the initial action. Preferred Freezer

Servs., LLC v. Americold Realty Tr., No. 19 Civ. 2926 (VSB), 2020 WL 774132, at *2

(S.D.N.Y. Feb. 18, 2020) (citing Horowitz v. 148 S. Emerson Assocs. LLC, 888 F.3d 13,

23–24 (2d Cir. 2018)). �is issue arises when the second action is “predicated on the

same facts,” even if the “two actions involve diﬀerent theories of recovery or distinct

forms of relief.” Id. (citing Horowitiz, 888 F.3d at 23–24). In deciding whether to award

costs under Rule 41(d), courts consider the plaintiﬀ’s motives in dismissing the initial

action and the presence of bad faith, given Rule 41(d)’s “clear and undisputed [purpose]

as a deterrent to forum shopping and vexatious litigation.” Horowitz, 888 F.3d at 25

(citations omitted). Because of this deterrence function, courts may award attorneys’ fees



                                              8
       Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 9 of 26




as part of Rule 41(d) costs along with normal litigation expenses. Id. at 25–26. Finally,

courts in this Circuit often limit costs and attorneys’ fees to “compensation for work that

cannot be used in a second . . . action.” See, e.g., Preferred Freezer, 2020 WL 774132, at

*3, 4; Pelczar v. Pelczar, No. 16 Civ. 55 (CBA) (LB), 2017 WL 3105855, at *2 (E.D.N.Y.

July 20, 2017); Adams v. N.Y. State Educ. Dep’t, 630 F. Supp. 2d 333, 346 (S.D.N.Y.

2009).
III.     DISCUSSION
         As a threshold matter, the Court must address the issue of which state’s

substantive law should apply to Cotiviti’s claims. Cotiviti argues that Connecticut law

should apply to the state claims pursuant to the choice-of-law provision in Section 7 of

the Rathke Agreement, Doc. 21 ex. A, and Section 6 of the RSU Restrictive Covenants,

Doc. 21 ex. B to E. Defendants contend that the Court should disregard these

choice-of-law provisions because Connecticut bears no “reasonable relation” to the

parties or the contracts at issue, and instead believe that Georgia law should apply

because Cotiviti is domiciled in the state and is the likely locus of the alleged

misappropriation of trade secrets. Doc. 26, 15–16 (citing A.S. Rampell, Inc. v. Hyster

Co., 3 N.Y.2d 369, 381 (1957)). �e Court recognizes that because a “choice of law

analysis is fact intensive, courts often decline to make a choice of law determination at

the motion to dismiss stage.” Holborn Corp. v. Sawgrass Mut. Ins. Co., 304 F. Supp. 3d

392, 398 (S.D.N.Y. 2018) (citation omitted). But when facts necessary to make that

determination are suﬃciently clear, courts in this District have engaged in this analysis at

the motion to dismiss stage. See, e.g., id.; Patel v. N.Y. Life Ins. Co., No. 11 Civ. 4895

(JPO), 2012 WL 1883529, at *3 (S.D.N.Y. May 21, 2012).

         �e choice-of-law rules that must be applied in a case brought under diversity

jurisdiction are those of the forum state — in this case, New York. GlobalNet

Financial.com, Inc. v. Frank Crystal & Co., 449 F.3d 377, 382 (2d Cir. 2006); see also

Fin. One Pub. Co. v. Lehman Bros. Special Fin., Inc., 414 F.3d 325, 332 (2d Cir. 2005)


                                              9
      Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 10 of 26




(“�e validity of a contractual choice-of-law clause . . . must be decided . . . under the

relevant forum’s choice-of-law rules governing the eﬀectiveness of such clauses.”).

Under New York law, “absent fraud or a violation of public policy, courts will uphold a

choice-of-law clause so long as the state selected has suﬃcient contacts with the

transaction.” Innovative BioDefense, Inc. v. VSP Techs., Inc., No. 12 Civ. 3710 (ER),

2013 WL 3389008, at *3 (S.D.N.Y. July 3, 2013) (citing Int’l Mins. & Res., S.A. v.

Pappas, 96 F.3d 586, 592 (2d Cir. 1996)). Even if such a clause is enforced, however, the

contractual choice-of-law clause does not reach tort claims.” 5 Fin. One, 414 F.3d at 334
(citing Knieriemen v. Bache Halsey Stuart Shields, Inc., 427 N.Y.S.2d 10, 12–13 (1st

Dep’t 1980), as the “leading New York case” on this issue). Here, Plaintiff alleges

certain claims sounding in contract and others sounding in tort.

        When a choice-of-law clause is disregarded, courts engage in traditional

conﬂict-of-law analysis, the ﬁrst step of which is to determine “whether there is an actual

conﬂict of laws on the issues presented.” Fed. Ins. Co. v. Am. Home Assurance Co., 639

F.3d 557, 566 (2d Cir. 2011). “An actual conﬂict of law exists if ‘the applicable law from

each jurisdiction provides different substantive rules,’ and the differences ‘have a

significant possible effect on the outcome of the trial.’” Holborn, 304 F. Supp. 3d at 398

(internal citation omitted) (quoting Fin. One, 414 F.3d at 331).

        Upon ﬁnding actual conﬂict, courts must apply the appropriate choice-of-law test

depending on whether the claims sound in contract or tort. Fieger v. Pitney Bowes Credit

Corp., 251 F.3d 386, 394 (2d Cir. 2001). For contract claims, courts apply the “center of

gravity” or “grouping of contacts” analysis, which looks at the contacts between the

5
  In limited cases, New York courts construe a choice-of-law provision to encompass non-contractual
claims if the provision is “suﬃciently broad so as to encompass the entire relationship between the
contracting parties.” Innovative BioDefense, 2013 WL 3389008, at *4 (internal quotation marks omitted)
(citing Krock v. Lipsay, 97 F.3d 640, 645 (2d Cir. 1996)). Language that the agreement itself is to be
construed or governed by a particular law is too narrow to support such an interpretation. Id. Because the
choice-of-law provisions in the Rathke Agreement and RSU Restrictive Covenants only state that these
documents “shall be construed and enforced in accordance with Connecticut law,” those provisions cannot
govern the choice-of-law analysis for Cotiviti’s non-contractual claims.



                                                    10
     Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 11 of 26




disputed contract and the relevant states. In re Allstate Ins. Co. (Stolarz), 81 N.Y.2d 219,

226 (1993). Factors to consider in this analysis include “the place of contracting,

negotiation and performance; the location of the subject matter of the contract; and the

domicile of the contracting parties.” Id. at 227; see also N. Atl. Instruments, Inc. v.

Haber, 188 F.3d 38, 43 (2d Cir. 1999) (applying this test in the trade secrets context). For

tort claims, courts in New York apply the “interests test,” which looks at the “law of the

jurisdiction having the greatest interest in the litigation.” White Plains Coat & Apron Co.

v. Cintas Corp., 460 F.3d 281, 284 (2d Cir. 2006). “�e states’ interests are deﬁned
primarily by the parties’ domiciles and the locus of the tort.” Holborn, 304 F. Supp. 3d at

398 (internal quotation marks omitted).

       �e Court begins with the presumption that the choice-of-law provisions selecting

Connecticut should govern the contractual claims in this case. Int’l Mins., 96 F.3d at 592.

�ese would include both the breach of contract (Count One) and the breach of the

implied covenant of good faith and fair dealing (Count Two) claims. Patel, 2012 WL

1883529, at *3 (ﬁnding that breach of the implied covenant is treated as a contractual

claim under New York law for choice-of-law purposes). However, the Defendants raise

important concerns over the lack of “suﬃcient contacts” between Connecticut and any of

the allegations in the Amended Complaint. Namely, the Amended Complaint does not

allege that any party is a Connecticut citizen, that the relevant contracts in this case were

negotiated or executed in Connecticut, that any defendant was ever employed in

Connecticut, or that tortious conduct against or injury to Cotiviti occurred in Connecticut.

In response, Cotiviti asserts that one of the companies that merged in 2014 to create

Cotiviti Holdings, iHealth Technologies, was based in Wilton, Connecticut, Doc. 21,

¶ 27; Doc. 27, 20, and that Cotiviti is a “nationwide compan[y] with oﬃces throughout

the United States” (though it does not assert that any of its oﬃces are located in

Connecticut), Doc. 27, 20; see also Doc. 21, ¶ 4. Neither the Verscend Merger nor the

location of iHealth Technologies’s headquarters were asserted in the Amended


                                             11
      Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 12 of 26




Complaint, therefore they should not be considered in determining whether to dismiss.

Brass v. Am. Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993) (noting that on a Rule

12(b)(6) motion, the court should only consider matters in the complaint, exhibits,

documents of which judicial notice may be taken, and documents integral to the

complaint). Even if considered, neither of the two facts presented materially connect

Cotiviti, or any of its claims, to Connecticut, so the Court will not abide by the

choice-of-law clauses and will proceed to the choice-of-law analysis.

        �e ﬁrst step is to determine whether there are actual conﬂicts between the laws of
Connecticut and Georgia with respect to Cotiviti’s claims. 6 But for the same reasons the

Court will not enforce the Connecticut choice-of-law clauses, the Court can also omit

Connecticut from the conﬂicts analysis. �at is to say, even if the Court ﬁnds conﬂicts

between Connecticut and Georgia law, Cotiviti has not presented any facts that support

application of Connecticut law using either the center of gravity test (contract claims) or

the interests test (tort claims). As noted supra Part I, Cotiviti’s claims rest on four actions

by the Defendants: employment with a Cotiviti competitor, misappropriation of trade

secrets, solicitation of clients, and solicitation of employees. But when either the

center-of-gravity test or the interests test are applied to these allegations, none of the

relevant factors support application of Connecticut law. �e only remaining relevant

jurisdiction is Georgia, where Cotiviti has its principal place of business, Doc. 21, ¶ 9,

and Cotiviti’s trade secrets may be presumed to have originated, see Innovative

BioDefense, 2013 WL 3389008, at *6. While the Court has not been presented with

suﬃcient information to consider the other factors in the choice-of-law tests, such as the

location of Defendants’ allegedly tortious conduct or the place where the contracts were


6
 Generally speaking, a court sitting in diversity applies the substantive law of the forum state, here New
York, or includes it as an option in the choice-of-law analysis. Omega Eng’g, Inc. v. Omega, S.A., 432 F.3d
437, 443 (2d Cir. 2005). However, neither party has argued for application of New York law and the Court
does not discern any connections between this state and the claims apart from the forum selection clause.
�us, the Court ﬁnds it reasonable to omit New York from the choice-of-law analysis.



                                                    12
     Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 13 of 26




negotiated and executed, there appears to be no jurisdiction other than Georgia that has a

signiﬁcant relationship to this litigation. Doc. 26, 16. Accordingly, the Court will apply

Georgia law to Cotiviti’s claims.
       A. Breach of Contract (Count One)
       Cotiviti’s ﬁrst cause of action is for breach of contract: Cotiviti alleges that

Rathke breached the Rathke Agreement, Doc. 21 ex. A, and that the RSU Defendants

breached the RSU Restrictive Covenants. Doc. 21 exs. B through E.
           The Merger Agreement
       Defendants ask the Court to take judicial notice of the Merger Agreement between

Cotiviti Holdings and Verscend so the Court can assess whether the Verscend Merger

terminated the RSU Defendants’ obligations under the Restrictive Covenants. Because

the Merger Agreement is not incorporated into the Amended Complaint by reference or

attached as an exhibit therein, the Court may only consider the document if it can be

judicially noticed or is integral to the complaint. Judicial notice may be taken of

documents that “can be accurately and readily determined from sources whose accuracy

cannot reasonably be questioned,” Fed. R. Evid. 201(b)(2), such as documents required

by law to be ﬁled with the SEC. ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87,

98 (2d Cir. 2007); see also Kramer v. Time Warner Inc., 937 F.2d 767, 774 (2d Cir. 1991)
(taking judicial notice of SEC ﬁlings where plaintiﬀ alleged violations of federal

securities laws predicated on such ﬁlings). Documents are integral to a complaint when,

among other things, they are necessary to a plaintiﬀ’s ability to pursue its cause of action,

Sira v. Morton, 380 F.3d 57, 67 (2d Cir. 2004), or the complaint “relies heavily upon

[their] terms and eﬀect,” Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002)

(citation omitted).

       �e Court takes judicial notice of the Merger Agreement and its contents because

it was ﬁled with the SEC, much like the “Oﬀer to Purchase” and “Joint Proxy Statement”

judicially noticed by the Kramer court. Kramer, 937 F.2d at 774 (contrasting major


                                             13
      Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 14 of 26




purchase and merger documents with company press releases or announcements at

shareholder meetings, the latter of which would likely not be judicially noticed).

Defendants also meet the procedural hurdle of Federal Rule of Evidence 201(e) by

proﬀering the Merger Agreement in the motion to dismiss, thereby putting Cotiviti on

notice that the Court might consider it. Id. For its part, Cotiviti did not address the issue

of judicial notice in its opposition brief. Doc. 27, 11. Accordingly, the Court takes

judicial notice of the Merger Agreement for its content but not for its truth. Staehr v.

Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 425 (2d Cir. 2008). 7
         Defendants point to two provisions of the Merger Agreement that could be

interpreted as terminating the enforceability of the RSU Restrictive Covenants. As

discussed supra Part I, Section 3.05(b) of the Merger Agreement states, “[E]ach

Company RSU Award that remains outstanding . . . shall (i) vest in full, and (ii) by virtue

of the Merger . . . be cancelled and terminated . . . and converted into the right to receive

[a cash payout]” (emphasis added). And Section 3.05(d) states Cotiviti’s responsibility to

“take all necessary action to ensure that [Cotiviti] will not be bound at the Eﬀective Time

by any options, stock appreciation rights, units or other right, awards or arrangements

under any stock incentive plan of the Company” (emphasis added), and that “subject to

the consummation of the Merger . . . [Cotiviti’s] 2016 Equity Incentive Plan shall

terminate eﬀective immediately prior to the Eﬀective Time” (emphasis added).

Defendants argue that by terminating the RSU Awards, the Merger Agreement also

terminated the RSU Agreements, and with it the attached RSU Restrictive Covenants,

that conditioned Defendants’ receipt of these awards. Doc. 26, 10–13. �ey also argue

7
  Defendants also contend that the Merger Agreement is “integral” to the Amended Complaint because it
evidences a merger that links the former Cotiviti Holdings — with which the RSU Defendants signed the
RSU Restrictive Covenants — to the current plaintiﬀ, Cotiviti, Inc. Doc. 28, 3–4. Cotiviti argues that the
Merger Agreement is not integral because it did not directly rely on any of its terms to set out the
allegations in the Amended Complaint. Doc. 27, 11. �e Court is not aware of, and the parties have not
provided, case law addressing whether documents may be considered “integral” because they led to the
creation of a plaintiﬀ or other party. Because the Court will consider the Merger Agreement through
judicial notice, it need not determine whether it is also integral to the Amended Complaint.



                                                    14
     Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 15 of 26




that because the RSU Agreements are “subject to” the Incentive Plan, Doc. 28 ex. A,

§ 15.2, the Incentive Plan’s termination must have terminated the RSU Agreements and

RSU Restrictive Covenants. Doc. 28, 5–6. Cotiviti concedes that the Incentive Plan and

RSU Awards were terminated by the “plain language” of the Merger Agreement but

argues that the RSU Restrictive Covenants exist separately from the RSU Awards to

which they relate. Doc. 27, 12–13. According to Cotiviti, the RSU Defendants took on

the obligations imposed by the RSU Restrictive Covenants as consideration for the RSU

Awards, and these obligations unambiguously continued to bind the RSU Defendants
after the Incentive Plan itself was terminated. Id.

        While the Merger Agreement does deﬁne many terms, the Court disagrees with

Cotiviti’s contention that the document “leaves no ambiguity for the Court to resolve.”

Id., 12. For example, the Merger Agreement does not deﬁne the term “arrangements”

when it states that Cotiviti “shall take all necessary action to ensure that [Cotiviti] will

not be bound . . . by any . . . awards or arrangements under any stock incentive plan.”

Merger Agreement § 3.05(d). It is reasonable to interpret the RSU Agreements and

accompanying RSU Restrictive Covenants as “arrangements” under which stock

incentives were given to the RSU Defendants, in which case they would be terminated by

Section 3.05(d). �is interpretation is supported by the fact that holders of outstanding

RSU Awards were granted a right to receive “RS/RSU Consideration” as a result of the

Verscend Merger without any additional restrictive covenants attached — unlike the

oﬀering of the RSU Awards in exchange for executing the RSU Agreements. But it is

also reasonable to deﬁne “arrangements” as some other type of stock ownership right that

does not ﬁt into the listed categories of options, stock appreciation rights, and units —

and not as a contractual arrangement upon which a stock award might be conditioned.

Nevertheless, the ambiguity in Section 3.05 with respect to its eﬀect on the RSU

Restrictive Covenants beneﬁt Cotiviti since any ambiguity must be resolved in its favor at

the motion to dismiss stage. Serdaveric v. Centex Homes, LLC, 760 F. Supp. 2d 322,


                                              15
     Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 16 of 26




328–29 (S.D.N.Y. 2010) (citing Int’l Audiotext Network, Inc. v. Am. Tel. & Tel. Co., 62

F.3d 69, 72 (2d Cir. 1995)). �erefore, the Court will treat the RSU Restrictive

Covenants as eﬀective and enforceable for purposes of the instant motion.
            Cotiviti Failed to Adequately Plead Two of its Claims
        “�e elements for a breach of contract claim in Georgia are the (1) breach and the

(2) resultant damages (3) to the party who has the right to complain about the contract

being broken.” Oconee Fed. Sav. & Loan Ass’n v. Brown, 831 S.E.2d 222, 229 (Ga. Ct.

App. 2019). Cotiviti alleges that Defendants breached their respective contracts by

engaging in four sets of activities barred by nearly identical provisions in the Rathke

Agreement and the RSU Restrictive Covenants: (1) soliciting Cotiviti employees,

(2) soliciting Cotiviti clients, (3) performing “substantially similar professional services”

for Cotiviti competitors, and (4) disclosing or misappropriating Cotiviti trade secrets.

Two of these allegations are insuﬃciently pleaded — the breach of contract claim fails

with respect to allegations of client solicitation and trade secrets misappropriation but is

sustained with respect to allegations of employee solicitation and violation of the

non-compete clauses.

        Cotiviti provides no factual support for its allegations that the Defendants

solicited its clients. Cotiviti only makes bare assertions that its clients were solicited, or

business was diverted away from, Cotiviti Holdings and Cotiviti, without identifying any

speciﬁc client that was solicited, who solicited the client, or when such solicitation

occurred. See Doc. 21, ¶¶ 90, 134. �e Court will not permit Cotiviti to “start with a

generic complaint [as to the solicitation claims], then use an invasive discovery process to

ﬁnd and articulate speciﬁc claims.” City of New York v. FedEx Ground Package Sys.,

Inc., No. 17 Civ. 5183 (ER), 2018 WL 4625765, at *5 (S.D.N.Y. Sept. 26, 2018).

        Cotiviti also fails to suﬃciently plead that the Defendants have disclosed or

misappropriated Cotiviti’s trade secrets. While Defendants’ respective contracts prohibit

disclosure or misappropriation of trade secrets, see, e.g., Doc 21 ex. A., § 2 (“You agree


                                              16
     Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 17 of 26




not to disclose or misappropriate any Cotiviti Trade Secrets . . . .”), Cotiviti’s claims of

trade secret misappropriation are conclusory, lacking factual matter that would make the

claims plausible, not merely possible. Doc. 21, ¶¶ 7, 90, 107, 108, 122, 129. Further, the

Amended Complaint lacks allegations that Defendants improperly copied or retained

documents or other media containing Cotiviti trade secrets that were later disclosed to

HMS. Such allegations are important because it is a “well-settled rule in Georgia that an

employee’s knowledge gained from his employment with a former employer is not

considered to be a trade secret” and disclosure of such intangible information can only be
prohibited through a non-compete clause. Tilley v. Mac Papers, Inc., No. 09 Civ. 897

(TCB), 2009 WL 10669417, at *3 (N.D. Ga. Nov. 2, 2009) (citing Stone v. Williams Gen.

Corp., 597 S.E.2d 456, 459 (Ga. Ct. App. 2004), rev’d on other grounds, 614 S.E.2d 758

(Ga. 2005)). Without allegations that Defendants shared Cotiviti’s trade secret documents

with HMS, Defendants would at most be in violation of their non-compete clauses, not

the contractual provisions regarding trade secrets.

       On the other hand, Cotiviti plausibly alleges that at least one of the Defendants

solicited employees away from Cotiviti. Cotiviti alleges upon information and belief that

Magnotta solicited Defendants Deagle, Husband, Rubio, and/or Rathke and also alleges

that “at least one Defendant” solicited at least one other Defendant to join him at HMS

away from Cotiviti. Doc. 21, ¶¶ 5, 68, 90, 134. Unlike the allegation of client

solicitation, Cotiviti has identiﬁed at least one speciﬁc individual, Magnotta, who has

allegedly solicited employees. �e Court must accept these factual allegations as true and

draw reasonable inferences in favor of Cotiviti. Koch v. Christie’s Int’l PLC, 699 F.3d

141, 145 (2d Cir. 2012).

       Cotiviti plausibly asserts that Defendants violated the non-compete clauses of

their respective contracts, in which Defendants agree not to provide “substantially similar

professional services” within most, if not all, of the United States to Cotiviti’s

competitors. See, e.g., Doc. 21 ex. A, § 5. �ese provisions require alleging more than


                                              17
     Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 18 of 26




just employment with a competitor: they require alleging that a Defendant improperly

provided professional services to a Cotiviti competitor substantially similar to those

provided to Cotiviti. While Defendants correctly note that Cotiviti did not conduct a

thorough comparison of each Defendant’s job duties, Cotiviti does allege that each

Defendant works for HMS “in a capacity similar to the role he [or she] held at Cotiviti.”

Doc. 21, ¶¶ 66, 70, 72, 76. Cotiviti also asserts that it “learned” that Rathke and

Magnotta work for HMS “in a competitive capacity.” Id., ¶ 79. Together with the

allegation that HMS is a direct competitor to Cotiviti, id., ¶ 5, these allegations “raise a
reasonable expectation that discovery will reveal evidence” that Defendants provided

similar services to HMS as they did to Cotiviti, in breach of the non-compete clauses.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007).

       For these reasons, the motion to dismiss is denied with respect to all alleged

violations of the Defendants’ respective contracts except violations of their employee

solicitation and non-compete clauses.
       B. Breach of Implied Covenant of Good Faith and Fair Dealing (Count Two)
       Under Georgia law, every contract implies a covenant of good faith and fair

dealing in its performance and enforcement. Oconee, 831 S.E.2d at 231. �is implied

covenant “cannot be breached apart from the contract provisions it modiﬁes and therefore

cannot provide an independent basis for liability.” Id. Here, Cotiviti alleges that it

performed its obligations under Defendants’ respective contracts and expected to receive

their beneﬁts, but the Defendants breached the implied covenant “by unlawfully

competing with Cotiviti.” Doc. 21, ¶¶ 95–97.

       Since Cotiviti does not adequately plead breach of contract with respect to

solicitation of clients and misappropriation of trade secrets, the breach of the implied

covenant cannot be sustained as to those contractual provisions. See Ceasar v. Wells

Fargo Bank, N.A., 744 S.E.2d 369, 374 (Ga. Ct. App. 2013) (“Because the [plaintiﬀs] did

not assert a breach of contract claim, their claim for breach of the implied covenant of


                                              18
      Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 19 of 26




good faith and fair dealing failed as a matter of law.”). On the other hand, because

Cotiviti does state plausible claims that Defendants breached the non-compete and

employee solicitation clauses of their contracts, the corresponding breach of implied

covenant of good faith and fair dealing claims survive as well. See TechBios, Inc. v.

Champagne, 688 S.E.2d 378, 381 (Ga. Ct. App. 2009) (“As found above, TechBios has

adequately set forth a claim of breach of contract of the teaming agreement, and duties

imposed by the teaming agreement also serve as a suﬃcient basis for its claim that

Champagne and Taos breached the implied covenant of good faith and fair dealing.”). 8
         C. Misappropriation of Trade Secrets under the Connecticut Uniform Trade
            Secrets Act (Count �ree)
         As discussed above, Georgia, not Connecticut, governs tort claims in this case

because Georgia clearly has the greatest interest in this litigation. Accordingly, this cause

of action should be dismissed because it is alleged under the wrong state’s trade secrets

statute. Marshall v. Hyundai Motor Am., 334 F.R.D. 36, 58 (S.D.N.Y. 2019) (warning a

plaintiﬀ that her claim under Pennsylvania state law will be dismissed because New

Jersey law applies to the action).

         Even if the claim were not dismissed on this basis or were re-pleaded under the

Georgia Trade Secrets Act, it would still fail because Cotiviti has insuﬃciently pleaded

actual or threatened misappropriation of trade secrets. �e Georgia Trade Secrets Act
oﬀers injunctive relief for actual or threatened disclosure of protected trade secrets, and

damages for actual misappropriation. Ga. Code Ann. § 10-1-762, -763. As discussed

supra Part III.A.2, Cotiviti has failed to suﬃciently plead actual misappropriation. It has

also failed to adequately plead facts supporting threatened disclosure. �e only basis

Cotiviti provides for any sort of threatened disclosure is the so-called “inevitable

8
 �e Court notes that if Connecticut law applied, the claim would fail in its entirety because Cotiviti has
not alleged facts leading to an inference of bad faith. See Keller v. Beckenstein, 979 A.2d 1055, 1063
(Conn. App. Ct. 2009) (citation omitted) (“To constitute a breach of [the implied covenant of good faith and
fair dealing], the acts by which a defendant allegedly impedes the plaintiﬀ’s right to receive beneﬁts that he
or she reasonably expected to receive under the contract must have been taken in bad faith.”).



                                                     19
     Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 20 of 26




disclosure doctrine,” whereby Cotiviti claims that it would be inevitable for Defendants

to misappropriate Cotiviti’s trade secrets if employed by a competitor like HMS:
           [I]t would be extremely diﬃcult, if not impossible, for Defendants
           to perform any duties for HMS without making use of the . . . [Co-
           tiviti] trade secret information. . . . Given Defendants’ senior man-
           agement positions at Cotiviti, it would be impossible for them to
           undertake employment with a direct competitor without making use
           of Cotiviti’s conﬁdential, trade secret, and proprietary information.”
Doc. 21, ¶¶ 80, 81. Defendants cite Holton v. Physician Oncology Servs., LP, 742 S.E.2d

702, 706 (Ga. 2013), to argue that Georgia case law prevents the use of the inevitable

disclosure doctrine to obtain any injunctive relief, meaning that “inevitable disclosure”

cannot serve as the basis for a ﬁnding of either actual or threatened misappropriation.

However, the Holton court held merely that the inevitable disclosure doctrine cannot

support injunctive relief by itself, while declining to address whether the inevitable

disclosure is just one way to show threatened misappropriation. 742 S.E.2d at 706.

Nevertheless, this Court is hesitant to apply the doctrine given the lack of favorable

treatment by Georgia courts and Cotiviti’s failure to provide factual support for its bare

assertions that misappropriation is inevitable. Cotiviti’s allegations lack speciﬁc

comparisons between Defendants’ responsibilities at HMS and Cotiviti that make it

plausible that “the employee[s] will be unable to complete those responsibilities without

relying on the former employer’s trade secrets.” Id. at 705 (noting factors that courts in

other states use when applying the inevitable disclosure doctrine). For these reasons, the

Court dismisses Cotiviti’s claim for violation of state trade secrets laws.
       D. Misappropriation of Trade Secrets under the Defend Trade Secrets Act
          (Count Four)
       As with the Georgia Trade Secrets Act, the federal Defend Trade Secrets Act

provides injunctive relief to prevent actual or threatened misappropriation and damages

for “actual loss caused by the misappropriation.” 18 U.S.C. § 1836(3)(A)–(B). Because




                                             20
     Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 21 of 26




Cotiviti has failed to adequately plead actual or threatened misappropriation, supra Parts

III.A and C, the Court dismisses this claim.
       E. Unfair Competition (Count Five)
       Cotiviti claims that Defendants engaged in unfair competition by improperly

using Cotiviti trade secrets and soliciting its clients and employees. Doc. 21, ¶ 134.

Defendants argue that Cotiviti has failed to suﬃciently plead that Defendants have

engaged in any of these behaviors. Doc. 26, 21.

       In Georgia, claims for unfair competition arise under the state’s common law.

ITF, S.P.A. v. Boucheron (USA) Ltd., No. 04 Civ. 2974 (CC), 2005 WL 8155017, at *1

(N.D. Ga. Aug. 1, 2005). “In Georgia, the test for a claim of unfair competition is

whether the goods or business of one are passed oﬀ as the goods or business or another.”

Id. at *3 (citing Hayes w. Hallmark Apartments, Inc., 207 S.E.2d 197 (Ga. 1974)). �is is

a narrow conception of unfair competition that focuses on the goods or business oﬀered

to the public, not necessarily how such goods or business are derived (such as through the

misappropriation of the trade secrets of a competitor). As an initial matter, the Court has

already found that Cotiviti has not alleged facts suﬃcient to make plausible the assertions

of misappropriation of trade secrets or solicitation of clients, so these assertions cannot

serve as the basis for a viable claim of unfair competition. But even if these allegations

were suﬃciently pleaded, they do not give rise to a claim of unfair competition under

Georgia law because there is no allegation that the Defendants or their new employer,

HMS, passed oﬀ Cotiviti’s “goods” or “services” as their own. �e allegations of

employee solicitation likewise do not involve passing oﬀ Cotiviti’s goods or services as

HMS’s own. For these reasons, the unfair competition claim fails.
       F. Tortious Interference with Business Relationships (Count Six)
       Cotiviti claims that Defendants used Cotiviti trade secrets and solicited its clients

and employees to tortiously interfere with Cotiviti’s business relationships. Doc. 21,

¶ 134. To prove tortious interference with a business relationship, a plaintiﬀ must show


                                               21
        Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 22 of 26




that the defendant: “(1) acted improperly and without privilege; (2) acted purposefully

and maliciously with the intent to injure; (3) induced a third party not to enter into or

continue a business relationship with the plaintiﬀ; and (4) caused the plaintiﬀ some

ﬁnancial injury.” Meadow Springs, LLC v. IH Riverdale, LLC, 747 S.E.2d 47, 50 (Ga. Ct.

App. 2013) (citation omitted). Courts interpret malice in this context liberally as “any

unauthorized use” or “interference without legal justiﬁcation or excuse,” Renden, Inc. v.

Liberty Real Estate Ltd. P’ship III, 444 S.E.2d 814, 817 (Ga. Ct. App. 1994).

           Cotiviti’s assertions of trade secret misappropriation and client solicitation do not
serve as a basis for this claim because they are insuﬃciently pleaded and lack the

necessary “factual enhancement” to make them plausible. Bell Atl. Corp. v. Twombly,

550 U.S. 544, 557 (2007). Cotiviti has not identiﬁed any speciﬁc client or employee

relationship which it has lost through Defendants’ alleged actions. Further, Cotiviti fails

to suﬃciently plead the elements of malice and ﬁnancial injury. No substantiating facts

or circumstances are presented, apart from conclusory assertions, of Defendants’

malicious intentions with which they allegedly solicited Cotiviti clients or employees. 9

Meadow Springs, 747 S.E.2d at 50 (aﬃrming summary judgment against plaintiﬀ for

tortious interference where no facts were asserted to support malice). Financial injury

has also not been suﬃciently pleaded because Cotiviti has not asserted any speciﬁc or

approximate dollar amount it has lost due to Defendants’ alleged interference of its

business relationships. Accordingly, the tortious interference claim is dismissed.
           G. Breach of the Duty of Loyalty (Count Seven)
           Under Georgia law, employees who may bind their employer have been found to

have a ﬁduciary duty to such employer, giving rise to a duty of loyalty that is breached

when an employee uses her position for personal gain at the employer’s expense.

Tronitech, Inc. v. Shealy, 547 S.E.2d 749, 758 (Ga. Ct. App. 2001), overruled on other


9
    See supra n.8.



                                                22
     Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 23 of 26




grounds by Williams Gen. Corp. v. Stone, 614 S.E.2d 758 (Ga. 2005); see also Jennette v.

Nat’l Cmty Dev. Servs., 520 S.E.2d 231, 234 (Ga. Ct. App. 1999) (same). �e employee

under the duty of loyalty must not “make a personal proﬁt from the principal’s

business . . . or from the knowledge obtained from the relationship, to the principal’s

injury.” Jennette, 614 S.E.2d at 234 (citations omitted). Crucially, “actions taken after

leaving one’s employment do not constitute a breach of ﬁduciary duty.” Cont’l Mar.

Servs., Inc. v. Mar. Bureau, Inc., 621 S.E.2d 775, 778 (Ga. Ct. App. 2005).

       Cotiviti fails to assert which speciﬁc actions Defendants took that violated their
duty of loyalty, stating broadly that “Defendants willfully and intentionally breached their

duty of loyalty to Plaintiﬀ by engaging in the conduct herein alleged, in conscious

disregard of Plaintiﬀ’s rights.” Doc. 21, ¶ 141. Further, the main sets of actions alleged

by Cotiviti — competition, solicitation, and misappropriation of trade secrets — cannot

sustain this cause of action because they are alleged to have occurred after Defendants’

employment with Cotiviti. �erefore, this claim is dismissed.
       H. Unjust Enrichment (Count Eight)
       “�e theory of unjust enrichment applies when there is no legal contract and when

there has been a beneﬁt conferred which would result in an unjust enrichment unless

compensated.” May v. S.E. GA Ford, Inc., 811 S.E.2d 14, 18 (Ga. Ct. App. 2018). �e

claim may not be considered if a valid contract exists that governs the allegedly tortious

activity. Id. In this case, the Court deems that the RSU Restrictive Covenants and

Rathke Agreement are still enforceable, and they fully govern the actions allegedly taken

by Defendants. �e Court dismisses the claim of unjust enrichment.
       I. Leave to Amend
       In its opposition to the instant motion, Cotiviti did not request leave to amend its

complaint. However, the Court recognizes that leave to amend should be given freely

“when justice so requires,” Fed. R. Civ. P. 15(a)(2). �is includes granting leave to

amend sua sponte where, as here, the Court has dismissed most of Cotiviti’s claims on


                                             23
     Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 24 of 26




the basis of inadequate pleading. S. Ill. Laborers’ & Emps. Health & Welfare Fund v.

Pﬁzer, Inc., 08 Civ. 5175 (KMW), 2009 WL 3151807, at *8 (S.D.N.Y. Sept. 30, 2009)

(granting sua sponte leave to amend certain claims because they were inadequately

pleaded). Of course, leave to amend should not be given if it would be futile; that is, “if

it appears that plaintiﬀ cannot address the deﬁciencies identiﬁed by the court and allege

facts suﬃcient to support the claim.” Panther Partners, Inc. v. Ikanos Commc’ns, Inc.,

347 Fed. App’x 617, 622 (2d Cir. 2009). In this case, the Court does not deem

amendment futile because it is possible that Cotiviti could provide some of the missing
facts necessary to support its claims through further investigation. Plaintiﬀ is therefore

given 30 days from the entry of this Opinion & Order to ﬁle a Second Amended

Complaint.
       J. Defendants Are Entitled to Costs under Rule 41(d)
       Defendants request Rule 41(d) costs because Cotiviti voluntarily dismissed the

State Action, which was predicated on the same core factual allegations as this federal

action: solicitation, providing similar services to a competitor, and misappropriating

trade secrets. Doc. 26, 23–24. As evidence of the forum shopping that Rule 41(d) is

meant to deter, Horowitz v. 148 S. Emerson Assocs. LLC, 888 F.3d 13, 25 (2d Cir. 2018)

(“Rule 41(d)’s purpose is clear and undisputed: to serve as a deterrent to forum shopping

and vexatious litigation.” (internal quotation marks omitted)), Defendants note that

Cotiviti’s initial complaint included defendant Garrett from the State Action — which

obviously destroyed diversity jurisdiction — and pleaded an unknown employer named

“MMA.” Id. at 23. Cotiviti argues that costs should not be awarded because it did not

dismiss the State Action “in reaction to unfavorable rulings” and little to no costs have

been expended by Defendants in defending the State Action. Doc. 27, 33.

       Clearly, the instant action “depend[s] on the same core showing” as the State

Action, Preferred Freezer Servs., LLC v. Americold Realty Tr., No. 19 Civ. 2926 (VSB),

2020 WL 774132, at *2 (S.D.N.Y. Feb. 18, 2020) (citation omitted), because they both


                                             24
     Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 25 of 26




rely on proving Defendants engaged in the same activities proscribed by the Defendants’

respective contracts. Compare Doc. 1, ¶¶ 71, 84, 91, and Doc. 21, ¶¶ 90, 107, 129, with

Doc. 26 ex. A, ¶¶ 65, 78, 85. �is alone meets the plain criteria of Rule 41(d) for an

award of costs, including attorneys’ fees, incurred in the State Action. Further, Cotiviti’s

actions should be deterred because its failure to remove the non-diverse defendant Garrett

when initiating the federal action hints at forum shopping; Cotiviti simply rehashed the

claims in its State Complaint without making an eﬀort to tailor its new complaint to the

jurisdictional requirements of the federal trial court in which it ﬁled.
       �e Court nevertheless lacks suﬃcient information at this time to rule on the

speciﬁc amount that is recoverable. In similar cases, courts in this Circuit have “giv[en]

the parties an opportunity to agree on reasonable costs and make any submissions as to

the size of the award.” Preferred Freezer, 2020 WL 774132, at *4 (requesting an

aﬃdavit from defendant proposing reasonable costs before ﬁnalizing an award); see also

Horowitz v. 148 S. Emerson Assocs., LLC, No. 16 Civ. 2741 (SJF) (AKT), 2016 WL

11508981, at *12 (E.D.N.Y. Oct. 19, 2016) (same), aﬀ’d in part, vacated in part on other

grounds, 888 F.3d 13 (2d Cir. 2018). �e Court does note Cotiviti’s concession that

Defendants “ﬁled several extensions of time to respond [to the State Action] . . . and a

request to move the case to the Commercial Division.” Doc. 27, 33. �ese motions or

requests bear no relation to and cannot be used in the instant case, thus Defendants should

be compensated for the work done to prepare them. See Adams v. N.Y. State Educ. Dep’t,

630 F. Supp. 2d 333, 346 (S.D.N.Y. 2009) (awarding attorneys’ fees for a discovery

motion in a previously dismissed case that could not be re-used). �ere may be other

work that Defendants or their counsel undertook for the State Action that cannot

reasonably be used in this case, and such expenses would justify additional attorneys’

fees. Preferred Freezer, 2020 WL 774132, at *4.




                                              25
      Case 1:20-cv-02730-ER Document 32 Filed 11/19/20 Page 26 of 26




IV.      CONCLUSION
         For the foregoing reasons, Defendants’ motion to dismiss under Rule 12(b)(6) is

DENIED with respect to Counts I and II for alleged solicitation of employees and alleged

violations of Defendants’ non-compete clauses, and GRANTED as to Counts I and II for

all other alleged violations of Defendants’ respective contracts, and as to all remaining

counts. �ese claims are dismissed without prejudice and the Court grants Cotiviti leave

to amend its complaint no later than December 21, 2020.

         Defendants’ motion for costs under Rule 41(d) is GRANTED. No later than

December 3, 2020, Defendants shall serve on Cotiviti an aﬃdavit delineating the

reasonable costs, including attorneys’ fees, they incurred in defending the State Action for

work that cannot be reused in this case. No later than December 17, 2020, Cotiviti and

Defendants shall ﬁle a joint letter of no more than ﬁve (5) pages proposing an agreement

as to what constitutes reasonable costs in light of Defendants’ aﬃdavit.

          �e Clerk of the Court is respectfully directed to terminate the motions, Doc. 25.


It is SO ORDERED.


Dated:    November 19, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.




                                             26
